     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
 7   as Trustee for LSF8 Master Participation Trust

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   U.S. BANK TRUST, N.A., AS TRUSTEE FOR                  Case No.: 3:18-cv-00480-HDM-CBC
     LSF8 MASTER PARTICIPATION TRUST,
11
                                                            STIPULATION AND ORDER FOR
12                        Plaintiff,                        DISMISSAL WITH PREJUDICE
13           vs.
14
15   SUNRISE VILLAS CONDOMINIUM
     HOMEOWNERS ASSOCIATION, a domestic
16   non-profit coop corporation without stock; ;
     DOES I-X inclusive; and ROE Corporations I-X
17
     inclusive,
18
19
                        Defendants.
20
21          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, U.S. Bank
22   National Association as Trustee for LSF8 Master Participation Trust (“Plaintiff” or “U.S.
23   Bank””), through its counsel of record, Robert A. Riether, Esq. and Rock K. Jung, Esq., of the
24   law firm Wright, Finlay & Zak, LLP, and Defendant Sunrise Villas Condominium Homeowners
25   Association (hereinafter “Association”), through its counsel of record Gayle A. Kern, Esq. and
26   Karen M. Ayarbe, Esq. of the law firm of Leach Kern Gruchow Anderson Song (collectively, the
27   “Parties”), for dismissal of this action as follows:
28



                                                   Page 1 of 3
 1          1. This action concerns title to real property commonly known as 1008 Baywood Drive,
 2              #C, Sparks, Nevada 89434 (“Property”) following a homeowner’s association NRS
 3              Chapter 116 foreclosure sale conducted on August 23, 2010, with respect to the
 4              Property.
 5          2. As it relates to the Parties, a dispute arose regarding that certain Deed of Trust
 6              recorded against the Property on or about August 1, 2007, in the Official Records of
 7              Washoe County, Nevada as Washoe County Recorder’s Office No. 3561093 (“Deed
 8              of Trust”), and in particular, whether the Deed of Trust continued to encumber the
 9              Property.
10          3. This Stipulation and Order for Dismissal with Prejudice is the result of a compromise
11              resolution of this action and shall not constitute or be construed as an admission of
12              the facts or legal conclusions at issue in this action.
13          4. The Parties have resolved all of their claims and disputes, and stipulate and agree to
14              the dismissal of all claims between them with prejudice, with each party to bear its
15              own costs and attorneys’ fees.
16          IT IS SO STIPULATED.
17
18   Dated this 5th day of August, 2019               Dated this 5th day of August, 2019

19   WRIGHT, FINLAY & ZAK, LLP                        LEACH       KERN    GRUCHOW          ANDERSON
                                                      SONG.
20   /s/ Rock K. Jung, Esq.________________
21   Robert A. Riether, Esq.                          /s/ Karen M. Ayarbe, Esq._________________
     Nevada Bar No. 12076                             Gayle A. Kern, Esq.
22   Rock K. Jung, Esq.                               Nevada Bar No. 1620
     Nevada Bar No. 10906                             Karen M. Ayarbe, Esq.
23   7785 W. Sahara Ave., Suite 200                   Nevada Bar No. 3358
24   Las Vegas, Nevada 89117                          5421 Kietzke Lane, Suite 200
     Attorneys for Plaintiff, U.S. Bank Trust,        Reno, Nevada 89511
25   N.A., as Trustee for LSF8 Master                 Attorneys for Sunrise Villas Condominium
     Participation Trust                              Homeowners Association
26
27
28



                                                  Page 2 of 3
 1                          ORDER FOR DISMISSAL WITH PREJUDICE
 2          Based upon the foregoing Stipulation by and between the Parties, and good cause
 3   appearing,
 4          IT IS HEREBY ORDERED that any and all remaining claims between the parties are
 5   dismissed with prejudice, with each party to bear its own attorney’s fees and costs.
 6
 7                                                IT IS SO ORDERED:

 8                                                ___________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
 9
10                                                        August 8, 2019
                                                  DATED: _________________________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
